Citation Nr: 1216951	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disorder (claimed as lumbago, pelvic segmental dysfunction, and lumbar segmental dysfunction).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1982 to October 1992, February 1999 to June 1999, September 17, 2001 to September 18, 2001, September 24, 2001 to September 25, 2001, and October 2001 to October 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for low back disorder.  In this case, the claims file does not include a medical opinion addressing whether the Veteran's low back disorder is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to a current disability, the evidence shows the Veteran has been diagnosed by Dr. J. K., as noted in June 2004 and January 2005 private medical statements, with pelvic segmental dysfunction, lumbar segmental dysfunction, lumbago, sciatica, thoracic segmental dysfunction, thoracic pain (although not an actual diagnosis), and cervical segmental dysfunction.  A December 2005 private medical statement from Dr. L. K. also reported the diagnoses of lumbar pain, myofascitis, spondylosis, and disc degeneration.  In October 2006, the Veteran was provided a VA examination, which noted x-ray results revealed no abnormality seen in the lumbar spine.  Nonetheless, a June 2007 private magnetic resonance imaging (MRI) report showed an impression of degenerative disc disease at L2-3 and L5-S1.

Concerning the question of in-service disease, injury, or event for low back disorder, a June 2002 service treatment record reveals the Veteran's complaint of low left back pain radiating to the left thigh and knee after a fall from awkwardly lifting a motorcycle.  Upon physical assessment, abnormalities were noted for gait, heel/toe walk, squat, and range of motion.  He was prescribed medications and placed on modified duty status for approximately two weeks. 

While the evidentiary record also contains an August 2002 post-deployment health assessment record, the Board finds that the Veteran's service treatment records for the period from October 2001 to October 2002 have been found to be unavailable.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim, to apply the doctrine of reasonable doubt, and to explain the decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

With respect to whether the current disability may be associated with service, the Veteran has written or asserted generally that he has experienced some type of low back problem since the in-service back injury in June 2002.  With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Veteran has also reported post-service back injuries or back problems that need to be considered as part of the full and accurate history of disability.  In a January 2005 statement, Dr. J. K. recorded the Veteran's history of onset of pain after service in April 2004 when he was lifting kids out and into a fire truck for about four and a half hours, and again in January 2005.  The Veteran received treatment for cervical, thoracic, and lumbo sacral segmental dysfunction in May and June 2005. 

With respect to the factor of a nexus between service and the claimed low back disorder, this case presents a certain medical question that cannot be answered by the board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This question concerns the relationship, if any, between a current low back disorder diagnosed during the appeal period (lumbago, pelvic segmental dysfunction, lumbar segmental dysfunction) and active service, in particular the June 2002 in-service incident where the Veteran fell after lifting a motorcycle.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the October 2006 VA examination report and private medical statements and treatment records do not provide an etiology opinion addressing the question of the relationship between a low back disorder and active service.  

The medical evidence of record presents an inadequate basis to adjudicate the issue of service connection for low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination with medical nexus opinion would assist in determining the nature and etiology of the low back disorder.

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's low back disorder.  The relevant documents in the claims file should be made available to the VA examiner for review.

All indicated tests and studies are to be performed, and all diagnoses rendered pertinent to the low back.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including June 2002 service treatment record, post-service private medical statements and treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

(1) Is it at least as likely as not (a 50 percent or greater probability) that any current low back disorder, to include degenerative disc disease, began during service or is otherwise linked to some incident of active duty? 

(2) Is it at least as likely as not (a 50 percent or greater probability) that the separate post-service incidents pertaining to the low back show intermittent recurrences of the in-service incident, or do they represent separate post-service injuries of the low back? 

In rendering the opinions, the VA examiner should discuss the in-service history that includes the June 2002 fall after lifting a motorcycle, as well as post-service history of back injury or pain with lifting in April 2005, back pain in January 2005, and treatment in May and June 2005.  Because there are missing service treatment records in this case (for period from October 2001 to October 2002), the VA examiner should not rely on the absence of service treatment records during this period and at the time of separation from service in October 2002 as evidence showing no complaints, treatment, or disability for this period.  The examiner may consider the Veteran's history of symptoms and treatment for this period.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


